UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM CB/A (Amendment No. 2) TENDER OFFER/RIGHTS OFFERING NOTIFICATION FORM Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to file this Form: Securities Act Rule 801 (Rights Offering) x Securities Act Rule 802 (Exchange Offer) ¨ Exchange Act Rule 13e-4(h)(8) (Issuer Tender Offer) ¨ Exchange Act Rule 14d-1(c) (Third Party Tender Offer) ¨ Exchange Act Rule 14e-2(d) (Subject Company Response) ¨ Filed or submitted in paper if permitted by Regulation S-T Rule 101(b)(8) ¨ TEREOS INTERNACIONAL S.A. (Name of Subject Company) N/A (Translation of Subject Company’s Name into English (if applicable)) Federative Republic of Brazil (Jurisdiction of Subject Company’s Incorporation or Organization) TEREOS INTERNACIONAL S.A. (Name of Person(s) Furnishing Form) Common Shares (Title of Class of Subject Securities) N/A (CUSIP Number of Class of Securities (if applicable) Marcus Erich Thieme Investor Relations Officer Avenida Brigadeiro Faria Lima, 201, 11th floor Pinheiros - São Paulo 05426-100 Brazil Tel: +55 (11) 3544-4900 (Name, Address (including zip code) and Telephone Number (including area code) of Person(s) Authorized to Receive Notices and Communications on Behalf of Subject Company) N/A (Date Tender Offer/Rights Offering Commenced) PART I INFORMATION SENT TO SECURITY HOLDERS Item 1. Home Jurisdiction Documents (a) Exhibit Number Description of Document 1.1 Relevant Fact ( Fato Relevante ) dated June 13, 2012, filed by Tereos Internacional S.A. with the Brazilian Securities and Exchange Commission ( Comissão de Valores Mobiliários ) (English translation) (previously furnished to the Commission as an exhibit to form CB on June 15, 2012). 1.2 Notice to Shareholders ( Aviso aos Acionistas ) dated June 15, 2012, filed by Tereos Internacional S.A. with the Brazilian Securities and Exchange Commission ( Comissão de Valores Mobiliários ) (English translation) (previously furnished to the Commission as an exhibit to form CB on June 15, 2012). (b) Not applicable. Item 2. Information Legends This rights offering is made for the securities of a foreign company. The offer is subject to the disclosure requirements of a foreign country that are different from those of the United States. Financial statements included in the document, if any, have been prepared in accordance with foreign accounting standards that may not be comparable to the financial statements of United States companies. It may be difficult for you to enforce your rights and any claim you may have arising under the federal securities laws, since the issuer is located in a foreign country, and some or all of its officers and directors may be residents of a foreign country. You may not be able to sue the foreign company or its officers or directors in a foreign court for violations of the U.S. securities laws. It may be difficult to compel a foreign company and its affiliates to subject themselves to a U.S. court's judgment. PART II INFORMATION NOT REQUIRED TO BE SENT TO SECURITY HOLDERS (1) Exhibit Number Description of Document 2.1 Notice to the Market ( Aviso ao Mercado ) dated July 25, 2012, filed by Tereos Internacional S.A. with the Brazilian Securities and Exchange Commission ( Comissão de Valores Mobiliários ) (English translation). (2) Not applicable. (3) Not applicable. PART III CONSENT TO SERVICE OF PROCESS (1) A written irrevocable consent and power of attorney on Form F-X was filed by Tereos Internacional S.A. with the Commission on June 15, 2012. (2) Not applicable. 2 PART IV SIGNATURES After due inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. TEREOS INTERNACIONAL S.A. Dated: July 25, 2012 By: /s/ Marcus Erich Thieme Name: Marcus Erich Thieme Title: Investor Relations Officer Exhibit 2.1 São Paulo, July 24 th , 2012 NOTICE TO THE MARKET Apportionment of Remainder Shares from the Capital Increase TEREOS INTERNACIONAL S.A. (“ Tereos Internacional ” or “ Company ”), a publicly-traded company (BM&FBOVESPA: “TERI3”), hereby informs its shareholders and the market in general, in accordance with the terms of the Notice to Shareholders released on June 15, 2012, about the closure of the subscription period of the capital increase and the beginning of the period for subscription of the remainder shares from July 25, 2012, through July 27, 2012. The period for shareholders to subscribe for shares in the Company’s capital increase ended on July 17, 2012. The issuance of the shares was approved within the limits of the authorized capital in a resolution passed at a meeting of the Board of Directors of the Company on June 12, 2012. Out of the proposed capital increase of a minimum 97,000,000 shares and maximum 142,141,217 shares, 118,362,988 shares, 22.0% above the minimum amount proposed, at the issuance price of R$2.60 (two reals and sixty centavos) per share, totaling the amount of R$307,743,768.80, as set forth in the table below: Shareholders Number of Shares Controlling Shareholders 99,120,704 Other Shareholders 19,242,284 The right to subscribe the remainder 23,778,229 available shares for the apportionment of unsubscribed shares can be exercised by the Company shareholders who reserved them at the time of the subscription during the preemptive period under the following conditions: 1. Subscription Price : R$2.60 per common share. 2. Manner of Payment : cash, at the time of subscription. 3. Proportion of the Right : 0.23944396889 share per share subscribed. 4. Period to Subscribe for Unsubscribed Shares : July 25, 2012, through July 27, 2012, inclusive. 5. Places of Service : at the BM&FBOVESPA custody agents and at the specialized branches of Banco Bradesco S.A. Number of Shares % of Apportionment of Unsubscribed Shares in Accordance with Options 23,778,229 23.944396889% In the event the capital increase is not concluded through this apportionment of unsubscribed shares, the Company can conduct additional apportionments, sell any balance on a securities exchange, for the benefit of the Company, under article 171(7)(b) of Law 6,404/76, or partially ratify the capital increase, bearing in mind that the minimum amount described in the Notice to Shareholders has been reached and that no shareholder stated an interest in reviewing its subscription investment decision in the event of a partial ratification of the capital increase. Av. Brigadeiro Faria Lima, 201 11 th floor Room 111 and 112 Pinheiros São Paulo SP Phone: +55 (11) 3 Zipcode 05426 – 100 Fax: +55 (11) 3 FOR FURTHER INFORMATION, PLEASE CONTACT Marcus E. Thieme Investors Relations Officer Felipe F. Mendes Investors Relations Manager Tel: +55 (11) 3544-4900 ri@tereosinternacional.com Important Information This communication is for informational purposes only and is not an offer of securities or invitation to subscribe for or purchase any securities of Tereos Internacional S.A. The securities mentioned in this communication have not been and will not be registered under the U.S. Securities Act of 1933, as amended (the “Securities Act”), and may not be offered or sold in the United States absent registration or an exemption from the registration requirements of the Securities Act. This communication contains certain forward-looking statements. Statements that are not historical facts, including statements about our beliefs and expectations, are forward-looking statements. The words “anticipates”, “believes”, “estimates”, “expects”, “plans” and similar expressions, as they relate to Tereos Internacional S.A., are intended to identify forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations. Undue reliance should not be placed on such statements. Forward-looking statements speak only for the date they are made, and we undertake no obligation to update any of them in the light of new information or future events. Av. Brigadeiro Faria Lima, 201 11 th floor Room 111 and 112 Pinheiros São Paulo SP Phone: +55 (11) 3 Zipcode 05426 – 100 Fax: +55 (11) 3
